DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joehren (2016/0111892).  Regarding independent claims 1 and 6, Joehren teaches a wireless power transmission system (Figs. 5, 6A, 7) comprising: a receiver coil (L) in a power receiving circuit and that can be disposed within a magnetic field, the receiver coil being configured to operate in a power receiving mode and to operate in a current-limiting mode, the receiver coil receiving at least a portion of the electromagnetic power from the magnetic field, the receiver coil generating a receiver current and a first opposing magnetic field from the magnetic field in the power receiving mode, the receiver coil generating a second opposing magnetic field from the magnetic field without generating the receiver current in the current-limiting mode, the second opposing magnetic field having a greater magnitude than that of the first opposing magnetic field, and the second opposing magnetic field limiting the transmitter current below a safe operating current threshold. ([0038], [0040]-[0044]; the first and second opposing magnetic 
Joehren fails to explicitly teach a transmitter coil in a power transmitting circuit generating the magnetic field being received at the receiver coil in their invention.  However, the Examiner takes Official Notice that it is known in the wireless power transmission art that power transmitting circuits are known to have transmitter coils that generate magnetic fields that are received by receiver coils like the one taught in Joehren.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a transmitter coil in a power transmitting circuit be the source of the magnetic field being received at Joehren’s receiver coil, since this type of power transmitting circuit is known to be used as a source of a magnetic field generated to be received at a receiver coil.
Regarding claims 2-4 and 8, Joehren teaches an active rectifier (610) that is wire connected to the receiver coil; wherein: in the power receiving mode, the active rectifier actively rectifies the receiver current generated by the receiver coil; and in the current-limiting mode, the active rectifier wire connects first and second end nodes of the receiver coil; and wherein the active rectifier comprises a first switch (T1) wire connected between the first end node of the receiver coil and an output node of the active rectifier, a second switch (T2) wire connected between the second end node of the receiver coil and the output node of the active 
Regarding claim 5, Joehren teaches the control signals are based on a voltage or current level (Vrect) of the receiver current produced by the receiver coil. ([0038])
Regarding claim 7, Joehren teaches during the non-current-limiting mode, the receiver coil generating a receiver current from the magnetic field, and the non-current-limiting mode being a power receiving mode; when a voltage or current level (Vrect) of the receiver current rises above a voltage or current threshold, setting the receiver coil to the current-limiting mode and generating the second opposing magnetic field by the receiver coil; and when the voltage or current level of the receiver current falls below the voltage or current threshold, setting the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
3-18-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836